DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 8/26/2022 have been entered. Claims 64-78 have been canceled. Claims 79-94 have been added. The claim set improperly lists two claims numbered 92 and two claims numbered 93. For the purposes of applying prior art, the first listed claims 92 and 93 will be referred to as “92a” and “93a”, and the second listed claims 92 and 93 will be referred to as “92b” and “93b”. However, applicant should note that this claim set is non-compliant and that the claim numbers must be corrected. Claims 63 and 79-94 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The first listed claims 92 and 93 will be referred to as “92a” and “93a”, and the misnumbered second listed claims 92 and 93 will be referred to as “92b” and “93b”.
Election/Restrictions
Applicant’s election without traverse of Group II (drawn to a method comprising: (a) contacting a population of fat cells with Erythropoietin; and (b) implanting said population of fat cells into the subject), and the species of “autologous cells” in the reply filed on 7/25/2013 stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-89 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 88-89 and 94 recites the broad recitation “cytokine”, and the claim also recites “chemokine” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 79, 81, and 88-93b are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hedrick et al (2005, U.S. PGPUB 2005/0025755) as evidenced by Mardinoglu et al (2014, J. Proteome Res. 2014, 13, 5106−5119; reference U).
Regarding claims 79 and 88-89, Hedrick teaches transplantation of human adipose tissue fragments and that said fragments are combined with PBS (see Examples 2 and 5, paragraphs [0181] and [0194]); PBS reads on “ion” and “tissue fragments” read on “extracellular matrix component”. Hedrick teaches that fat cells include stem cells (see paragraph [0003]). Regarding claims 79 and 81, Hedrick teaches transplantation of adipose tissue fragments that included cells that secrete angiogenic factors resulted in better graft retention (see Example 5, paragraphs [0195]-[0196]). Regarding claims 79, 81 and 88-92a, Hedrick teaches that angiogenic factors include erythropoietin (EPO) (see paragraph [0052]); EPO also reads on hormone and growth factor. 
Regarding claims 93a, 92b and 93b, Mardinoglu is cited solely as evidence that adipose tissue inherently comprises tumor necrosis factor-α (reads on cytokine and chemokine), glutamate (reads on neurotransmitter and amino acid), branched-chain amino acid transaminase 1 (reads on enzyme), plasminogen activator inhibitor-1 (reads on coagulation factor), and fatty acids (see pages 5106 and 5111).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 79-93b are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al (2005, U.S. PGPUB 2005/0025755) as evidenced by Mardinoglu et al (2014, J. Proteome Res. 2014, 13, 5106−5119), and in view of Bartholomew et al (2001, Human Gene Therapy, 12(12): 1527-1541) and Galeano et al (2004, Diabetes, 53:2509–2517).
Regarding claims 79-80 and 88-89, Hedrick teaches transplantation of human adipose tissue fragments and that said fragments are combined with PBS (see Examples 2 and 5, paragraphs [0181] and [0194]); PBS reads on “ion” and “tissue fragments” read on “extracellular matrix component”. Hedrick teaches that fat cells include stem cells (see paragraph [0003]). Regarding claims 79-81, Hedrick teaches transplantation of adipose tissue fragments that included cells that secrete angiogenic factors resulted in better graft retention (see Example 5, paragraphs [0195]-[0196]). Regarding claims 79-81 and 88-92a, Hedrick teaches that angiogenic factors include erythropoietin (EPO) (see paragraph [0052]); EPO also reads on hormone and growth factor. Regarding claim 83, Hedrick teaches samples transplanting autologous adipose samples (see Examples 5 and 6, and paragraph [0193]).  Hedrick teaches the method is useful for treating soft tissue defects, including being used as a soft tissue filler for correction of contour defects (wrinkles, "divots," pockmarks, and larger deficits), being used for providing support to damaged tissue structures, and being administered to breast regions in connection with breast augmentation procedures and soft tissue defects (see paragraph [0012]). Hedrick teaches transplanting the material within 1 – 2 hours (see Example 8), and in other examples Hendrick does not teach any waiting period. Hedrick teaches that following transplantation of the cells, the wound healing status of the treatment area should be monitored for problems with oxygen saturation hemodynamic status (see paragraph [0174]). Regarding claims 88-89 Hedrick teaches antibiotics can be added to the tissue (see paragraphs [0092] and [0138]).
Hedrick does not teach treating the subject with EPO prior to the implanting step or following the implanting step. Hedrick does not teach the dose of EPO, that the EPO is administered intravenously or intraperitoneally, that administration is effected at least twice, or that it is administered into the population of fat cells.
 Regarding claims 80, 82 and 84, Galeano teaches a method of wound healing wherein administering erythropoietin (rHuEPO) to mice resulted in increased angiogenesis (see Figures 4 and 6, on pages 2514 and 2516). Regarding claims 80, 82 and 84-87, Galeano teaches administering by injecting erythropoietin (rHuEPO) to mice at a dose of 400 IU/kg s.c. in 100 µL (see col. 2 on page 2510). Regarding claims 80, 82 and 84-87, Galeano teaches the mice were injected with erythropoietin (rHuEPO) for 12 days (see col. 2 on page 2510).
Bartholomew is drawn to methods of treatment with human EPO to increase hematocrit levels (see abstract). Regarding claims 80, 82 and 84-87, Bartholomew teaches that stem cells can be modified to produce EPO and that these stem cells secreting EPO can be administered to subjects for treatment (see abstract). Regarding claims 80, 82 and 84-87, Bartholomew teaches that the treatment stem cells produced 183 to 712 IU of hEPO per 1,000,000 cells in culture prior to transplantation (see abstract). Regarding claims 80, 82 and 84-87, Bartholomew teaches that the treatment administered intravenously (see col. 1 on page 1528).
Regarding claims 93a, 92b and 93b, Mardinoglu is cited solely as evidence that adipose tissue inherently comprises tumor necrosis factor-α (reads on cytokine and chemokine), glutamate (reads on neurotransmitter and amino acid), branched-chain amino acid transaminase 1 (reads on enzyme), plasminogen activator inhibitor-1 (reads on coagulation factor), and fatty acids (see pages 5106 and 5111).
A person of ordinary skill in the art would have had a reasonable expectation of success in combining Hedrick’s cells with EPO in vitro and implanting the combination because Hedrick’s treatment cells include stem cells, and Bartholomew teaches compositions of EPO and stem cells that are useful for treatments. Additionally, Galeano establishes that isolated EPO can be administered, and therefore Galeano’s isolated EPO could be added to Hedrick’s treatment so a transgene does not have to be used. The skilled artisan would have been motivated to treat Hedrick’s cells with EPO in vitro and administer the combination because Hedrick teaches administration of cells that included angiogenic factors, and specifically EPO, results in better graft retention. Furthermore, the skilled artisan would have also been motivated to treat Hedrick’s cells with EPO in vitro because Bartholomew compositions of EPO and stem cells are useful for treatments. Additionally, Galeano establishes that isolated EPO can be administered, and therefore Galeano’s isolated EPO could be added to Hedrick’s treatment so a transgene does not have to be used. 
It would have been obvious to administer the fat cells and EPO intravenously. A person of ordinary skill in the art would have had a reasonable expectation of success in using a mixture intravenously because Galeano teaches that EPO can be injected and Bartholomew teaches that cells can be injected intravenously. The skilled artisan would have been motivated to intravenously inject the composition because it would all for the treatment to be administered using known methods of administration. 
	A person of ordinary skill in the art would have had a reasonable expectation of success in administering EPO to the subjects in Hedrick’s method receiving adipose tissue either before or after administration of the tissue because Galeano teaches EPO can be directly administered to subjects to increase angiogenesis and promote wound healing. The skilled artisan would have been motivated to administer EPO to the subjects in Hedrick’s method, before or after they receive the adipose tissue treatment because Hedrick teaches angiogenic factors such as EPO improve adipose tissue graft retention and therefore suggests they would be useful along with the adipose treatment.
Regarding the limitations wherein the EPO is administered before or after implantation, the M.P.E.P. § 2144 recites, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law…If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.” In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the court found that selection of any order of mixing ingredients is prima facie obvious. Therefore, since the Applicant has not supplied any unexpected results, it is prima facie obvious to administer the erythropoietin before or after implantation of the adipose tissue.
Regarding claim 80, repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 63 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedrick et al (2005, U.S. PGPUB 2005/0025755) as evidenced by Mardinoglu et al (2014, J. Proteome Res. 2014, 13, 5106−5119), and in view of Bartholomew et al (2001, Human Gene Therapy, 12(12): 1527-1541) and Galeano et al (2004, Diabetes, 53:2509–2517) as applied to claims 79-93b above, and further in view of Soranzo et al (U.S. PGPUB 20090304758; reference A).
The teachings of Hedrick in view of Bartholomew and Galeano are discussed and relied upon above.
Hedrick does not teach that the treatment composition further comprises a polysaccharide, a carbohydrate, a vitamin, and an iron chelator.
Regarding claims 63 and 94, Soranzo teaches formulations for improved tissue repair comprising hyaluronic acid (reads on polysaccharide and carbohydrate), a vitamin, and lipoic acid (reads on an iron chelator), and that each of these additives are useful for promoting tissue repair (see paragraphs [0001], [0007] and [0022]).
It would have been obvious to combine Hedrick in view of Bartholomew and Galeano with Soranzo to including other known useful tissue repair additives in Hedrick’s wound healing composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including a polysaccharide, a carbohydrate, a vitamin, and an iron chelator in Hedrick’s wound healing composition because Soranzo teaches these additives are useful for promoting tissue repair. The skilled artisan would have been motivated to include a polysaccharide, a carbohydrate, a vitamin, and an iron chelator in Hedrick’s wound healing composition because Hedrick teaches other substance can be added to the composition and Soranzo specifically highlights that these substance are useful in carrier solutions.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Applicant highlights the new limitation of claim 63 wherein the composition further comprises polysaccharides and alleges this is not taught by the cited references. However, as stated above, the newly cited Soranzo teaches that polysaccharides are useful to include in tissue repair compositions, and therefore Soranzo renders it obvious to include polysaccharides in Hedrick’s treatment composition. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653